   Case 1:20-cv-01151-LPS Document 1 Filed 08/28/20 Page 1 of 2 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 JOHN THOMAS KLEIN,
                 Plaintiff(s),
        v.                                         DEFENDANTS NOTICE OF REMOVAL
                                                   PURSUANT TO 28 U.S.C. '' 1441
 ROBERT LEE WILLIAMS AND KUHNLE
 BROTHERS, INC.,
                 Defendant(s).


                                    NOTICE OF REMOVAL

       Petitioner/Defendant, Robert Lee Williams, by his undersigned attorney, pursuant to 28

U.S.C. §1441 et. seq., file this Notice of Removal of this action from the Superior Court of the

State of Delaware, in which it is now pending, to the United States District Court for the District

of Delaware, and in support thereof respectfully avers as follows:

       1.       Petitioner has been named Defendant in a suit filed in the Superior Court of the

State of Delaware, C.A. No.: N20C-06-237 DCS. Suit was originally filed on June 23, 2020, and

service was perfected on Defendant, Robert Lee Williams on August 21, 2020.

       2.       Plaintiff John Thomas Klein is a resident of the State of New Jersey.

       3.       Defendant Robert Lee Williams is a resident of the Commonwealth of

Pennsylvania.

       4.       Petitioner seeks to remove this action to this Court under Title 28 U.S.C. §1441.

       5.       Filed herewith as Exhibit 1 is the Writ served on the Petitioner, which includes a

copy of the Complaint.

       6.       Petitioner/Defendant was served with the Complaint on August 21, 2020, attached

hereto as Exhibit 2.
   Case 1:20-cv-01151-LPS Document 1 Filed 08/28/20 Page 2 of 2 PageID #: 2




        7.      The above-entitled matter is a civil action in which the Plaintiff alleges negligence

on the part of the Petitioner.

        8.      Petitioner is entitled to removal pursuant to 28 U.S.C. §1332(a)(1) as this is a

matter in which the amount in controversy, upon information and belief, exceeds the sum or

value of Seventy-Five Thousand Dollars ($75,000) and between citizens of different states.

        WHEREFORE, Petitioner/Defendant respectfully request that the above-entitled action

be removed from the Superior Court of the State of Delaware to the United States District Court

for the District of Delaware.


                                                FRANKLIN & PROKOPIK

                                                __/s/ William A. Crawford________
                                                WILLIAM A. CRAWFORD (No. 5600)
                                                MICHAEL P. TORRICE (No. 6079)
                                                500 Creek View Road, Suite 502
                                                Newark, DE 19711
                                                (302) 594-9780
                                                wcrawford@fandpnet.com
                                                mtorrice@fandpnet.com
                                                Attorneys for Defendant Robert Lee
 Dated: August 28, 2020                         Williams
